995 So. 2d 1181 (2008)
Betty SIEGLER, individually, and as Trustee of the Alex G. Siegler, Trust, Petitioner,
v.
The ESTATE OF Alex G. SIEGLER, Glenn Siegler, Respondent.
No. 4D08-2447.
District Court of Appeal of Florida, Fourth District.
December 17, 2008.
Rehearing Denied December 17, 2008.
Barry A. Eisenson of Law Office of Barry A. Eisenson, Coconut Creek, for petitioner.
James G. Pressly, Jr. of Pressly & Pressly, P.A., West Palm Beach, for respondent Glenn D. Siegler.

ON MOTION FOR REHEARING
PER CURIAM.
We grant Petitioner's Motion for Clarification, withdraw our previously issued opinion, and substitute the following in its place.
Betty Siegler petitions this court for a writ of certiorari seeking review of an order that denies her motion for protective order. At issue are requests for admissions, interrogatories and a production request. We grant the petition in part and quash the portion of the order denying protection from the request for admissions in light of petitioner's representation that the substance of the conversations at issue concerns attorney/client privileged communications. See BNP Paribas v. Wynne, 967 So. 2d 1065 (Fla. 4th DCA 2007). There has been nothing presented to this court to demonstrate that there was a challenge made below to petitioner's representation that the conversations were between her and her attorney. Similarly, no waiver of any such privilege has been demonstrated. See Coates v. Akerman, Senterfitt & Eidson, P.A., 940 So. 2d 504 (Fla. 2d DCA 2006), rev. denied, 961 So. 2d 932 (Fla.2007).
We deny the petition in all other respects.
POLEN, SHAHOOD and TAYLOR, JJ., concur.